DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 02/15/2021.
Claims 1-7, 10-23 are pending and are examined in this office action. 
No new claim has been added and no claim has been canceled.
Response to Arguments
 Applicant's arguments, filed 02/15/2021, have been fully considered but they are not persuasive.

Regarding independent claim 1: 
Applicant’s arguments draw to “receiving, from the second network node, at least two negative decoding feedbacks on the plurality of data transmissions; computing a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks  ” (Emphasis Added). Applicant cites (Remarks Pages 2-4), 
Argument 1: “In a non-limiting example, according to paragraph 0064 of the Application as filed (hereinafter "Application"), "the first network node 111 performs a plurality of data  transmissions to the second network node 112." "After receiving each [of the plurality of] data transmissions ... the second network node 112 may return a decoding feedback on the channel decoding of the data transmission." Application,   ¶ 0067, emphasis added. "Upon [receiving] the negative feedback, the first network 111 can get to know on which specific data transmission [among the plurality of data transmissions] a negative decoding feedback was received." Application, ¶ 0070. In this regard, the "at least two negative decoding feedbacks on the plurality of data transmissions" refer to "at least two negative decoding feedbacks on [at least two different data transmissions among] the plurality of data transmissions." 
Further according to paragraph 0070 of the Application, "due to each data transmission is performed with a value of the transmission parameter, the value of the transmission parameter for such failed data transaction may be obtained." "The first network node 111 therefore may compute a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedback." Id. In this regard, the "variance" determined herein refers to the "variant" between the "at least two values of the transmission parameter" associated with the [at least two different data transmissions among the plurality of data transmissions] that "resulted in the at least two negative decoding feedback." 

Argument 2: Applicant further argues that second reference Whinnett’s paragraph 0110 and Fig. 2 (which are also recited by examiner to address the feature along with paragraphs [0073]-[0074], [0111]-[0114] does not teach the features “receiving... at least two negative decoding feedbacks on the plurality of data transmissions; computing a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks”.

The examiner respectively disagree with the argument. 
Regarding 1: The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Regarding 2:  Whinnett’s FIG. 2, the base station comprises a retransmission feedback receiver 201 which receives the ACK/NACK retransmission feedback messages from the first remote terminal 101.
The above teaches base station receives a plurality of NACK messages (for plurality of data transmission, implied, since [0070] terminal sends NACK for a received packet in error for transmissions (for plurality of data transmission) from the first base station 103.


Further Whinnett paragraphs [0110-0113] discloses, Plurality of NACK messages are received, and determine variance based on all of the NACK messages. Then generate noise estimate or a variance measure of each NACK message, and then generate a combine estimate (variance), generating variance of the ith NACK message, implying a sliding estimation of last i number of NACK messages to generate the variance of the ith NACK message. 
In paragraph [0114] detecting ACK/NACK retransmission feedback, accurate detection … resulting in improved retransmission performance and thus reduced error rates and reduced resource consumption (which is also stated in abstract, used for motivation), implying generation transmission parameter for each of the ith messages for which a NACK was received, thus considering at least last 2 transmission parameters for, for generation of transmission for retransmission of the ith message based on the calculated variance.

From the above, it is obvious that Whinnett is teaching in full the limitation “receiving... at least two negative decoding feedbacks on the plurality of data transmissions;  computing a variance based on at least two values of the transmission parameter which resulted in  the at least two negative decoding feedbacks”.  Further, Whinnett (abstract and paragraph [0114]) also discloses determining another value for a 
Therefore Whinnett teaches the broad language recited by the claims, and the combination of TU and Whinnett renders claim 1 obvious.

	Regarding claims 10 and 17:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 1. The examiner respectfully disagrees in view of the above explanation of independent claim 1, thus the rejection is deemed proper.

	Regarding dependent claims 2, 11, 18: the applicant alleges that these dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.

	Regarding dependent claims 3, 12, 19: the applicant alleges that these dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.

	Regarding dependent claims 4-7, 13-16, 20-23: the applicant alleges that these dependent claims are allowable since they depend from all the independent .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al. (US 20100190457 A1; hereinafter as “TU”) in view of Whinnett et al. (US 20080227443 A1; hereinafter as “Whinnett”).

TU discloses “APPROXIMATION METHOD FOR SIGNAL-TO-NOISE RATIO SOFT INFORMATION FOR a COMMUNICATIONS SYSTEM” (Title).

Regarding claims 1, TU teaches a method performed by a first network node (transmitter: [0006]) for determining a value for a transmission parameter (MCS, SNR), the first network node (transmitter: [0006]) is operable in a communication network (a transmitter of a communications system:  [0002], in the wireless communications system: [0005]), the method comprising: 
- performing a plurality of data transmissions ([0031], [0032]) to a second network node (receiver: [0006])  in the communication network (a transmitter and receiver of the communicatio1ns system:  [0002] [0005]), wherein each data transmission is performed with a value of the transmission parameter (aforesaid transmitter transmits multiple packets to receiver using multiple values, inter alia, SNR, MCS: [0014]; transmitted packets includes multiple parameters, inter alia,  MCSs, SNR, : [0030]]);
 - receiving, from the second network node receiver: [0006])    “at least two” [NOTE: “at least two” NACK will be addressed by another reference below])  negative decoding feedbacks on the plurality of data transmissions (receives NACK from the receiver: [0006], the response message is a NACK:  [0029]; When negative acknowledgement ( NACK) is received, obtain a conditional PDF approximated to an initial conditional PDF of values, inter alia, SNR, MCS : [0021]); 
- computing a variance based on at least two values of the transmission parameter  (see fig. 2: element 206, 208 obtain a condition pdf corresponding to response message/NACK;  calculate a variance based on those values.: [0021], [0031) which resulted in  the “at least two” [NOTE: “at least two” NACK will be addressed by another reference below])  negative decoding feedbacks (transmitter receives a response message corresponding to the transmitted packet, the transmitter detects the response message and calculates a variance V.sub.2 of a Gaussian PDF approximated to a conditional PDF of SNR corresponding to the transmitted packet:  [0032]; see equation 5 and 7 for variance calculation: [0030]-[0031]); and
 –determining  another value for the transmission parameter based on the variance (based on variance, “the transmitter returns to perform Step 204 and detects a next response message of a next transmitted packet”: [0031]) , which other value of the transmission parameter is for an upcoming data transmission to the second network node (After the mean M.sub.N and the variance V.sub.N are calculated, the transmitter returns to perform Step 204 and detects a next response message of a next transmitted packet.: [0032]).
  

TU, when teaching “receiving, from the second network node negative decoding feedbacks on the plurality of data transmissions”,   TU appears silent on “receiving... at least two negative decoding feedbacks on the plurality of data transmissions;  computing a variance based on at least two values of the transmission parameter which resulted in  the at least two negative decoding feedbacks,” which however had been known in the art at the time of instant application such as shown by Whinnett in “Retransmission in a Cellular Communication System” (Title).

Whinnett, in the same field of endeavor, discloses: “receiving.. at least two negative decoding feedbacks on the plurality of data transmissions (see fig. 2: element 203, an apparatus/base is receiving retransmission feedback/NACK from receiver 201/remote terminal 101 in fig. 1;: [0073]-[0074]; NACK may be repeated a plurality of NACK messages: [0110]);  computing a variance based on at least two values of the transmission parameter which resulted in  the at least two negative decoding feedbacks (determined the variance based on all of these difference symbol values: [0110], [0111]-[0114]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Whinnett to the system of TU in order to provide improved noise estimate (Whinnett, [abstract]).  The motivation would be to improve and enhance performance thus improved retransmission performance (Whinnett, [abstract]). 

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over TU  and Whinnett in view of ZHANG et al. (US 20160119023 A1; hereinafter as “ZHANG”).

	Regarding claims 2/11/18, the combination of TU  and Whinnett teaches independent claims 1/10/17 as above, The combination does not explicitly disclose:  wherein determining the other value for the transmission parameter based on the variance comprises: - determining an offset for a channel quality estimate based on the variance, in which channel the plurality of data transmissions was performed; and - determining the other value for the transmission parameter based on the offset of the channel quality estimate.  

ZHANG, in the same field of endeavor, discloses: wherein determining the other value for the transmission parameter based on the variance comprises: - determining  an offset for a channel quality estimate based on the variance, in which channel the plurality of data transmissions was performed (Based on variance “configured to offset the frequency variances according to the frequency offset determined by the channel estimator”[ 0049]); and – determining  the other value for the (and to employ the channel gain information obtained by the channel estimator: [0049]).
  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of TU and Whinnett in order to provide improving handling of fingers with large delay spread (ZHANG, [0002]). 

Claims 3/12/19  are rejected under 35 U.S.C. 103 as being unpatentable over TU, Whinnett, ZHANG and further in view of SHAO et al. (US 20180205517   A1; hereinafter as “SHAO”, using the priority date of continuation of application no. PCT/CN2015/089502 pub. NO. WO/2017/045096 which is attached).

With Respect to dependent claims: 
Regarding claims 3/12/19, the combination of TU, Whinnett, ZHANG teaches Claims 2/11/18 as above, The combination does not explicitly disclose:  : wherein determining the offset for the channel quality estimate based on the variance comprises: - determining a Block Error Rate, BLER, target value based on the variance; and – determining the offset for channel quality estimate based on the BLER target value and a plurality of decoding feedbacks.  

SHAO, in the same field of endeavor, discloses: 
(determining, by the base station, a frequency offset value of the terminal device on the variance: [0027], [0030]); and – determining the offset for channel quality estimate based on the BLER target value and a plurality of decoding feedbacks (a quantity of HARQ retransmission times of a PUSCH of the terminal device: [0030], [0035).  
  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of SHAO to the system of TU, Whinnett, and ZHANG in order to provide uplink information demodulation method, an apparatus. and an uplink information demodulation system (SHAO, [0002]).  The motivation would be to improve and enhance capacity of data, improve data transmission efficiency (SHAO, [0007]).

Claims 4-7, 13-16, 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over TU, Whinnett, ZHANG, SHAO and further in view of BAI et al. (US 20160261316 A1; hereinafter as “BAI”).

Regarding claims 4/13/20, the combination of TU, Whinnett, ZHANG teaches claim 3 as above. The combination does not explicitly disclose: wherein determining the BLER target value based on the variance comprises taking the variance as an index to find the BLER target value that corresponds to the variance.

BAI, in the same field of endeavor, discloses: wherein determining the BLER target value based on the variance comprises taking the variance as an index to find the BLER target value that corresponds to the variance (The processor 105 is connected to the transceiver 103 and is configured to estimate the BLER by measuring channel gain H.sub.k 107, where k is a sample index from 1 to K, based on the received signal, measuring a noise variance .sigma..Sup.2 of a channel 109, estimating a per-sample or per-symbol channel quality metric q (H.sub.k, .sigma..sup.2) 111: [0023]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of BAI to the system of TU, Whinnett, ZHANG, SHAO in order to estimate a block error rate (BLER) as a function of a dimension reduced channel quality metric (BAI, [0004]-[0005]).  The motivation would be to improve and enhance multiple spatial stream using channel quality metric (BAI, [0002]).


Regarding claims 5/14/21, the combination of TU, Whinnett, ZHANG, BAI teaches, specifically, BAI discloses: wherein a range of the variance is corresponding to one BLER target value (multiple noise variance 1… k for one BLER estimate value: [0023], [0033]).


Regarding claims 6/15/22, the combination of TU, Whinnett, ZHANG, BAI teaches, specifically, BAI discloses: wherein the correspondence between the BLER target value and the variance is stored in a table (BLER can be stored in memory: [0052]).  
 

Regarding claims 7/16//23, the combination of TU, Whinnett, and ZHANG teaches claim 3 as above. The combination does not explicitly disclose: wherein determining the BLER target value based on the variance comprises computing the BLER target value, by using a function, based on the variance.


BAI, in the same field of endeavor, discloses:  wherein determining  the BLER target value based on the variance comprises computing the BLER target value, by using a function, based on the variance (BLER is calculated by variance:  [0023],  [0097]).  
 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of BAI to the system of TU, Whinnett, ZHANG, SHAO in order to estimate a block error rate (BLER) as a function of a dimension reduced channel quality metric (BAI, [0004]-[0005]).  The motivation would be to improve and enhance multiple spatial stream using channel quality metric (BAI, [0002]).
 
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466